                Case 18-14149-RAM          Doc 271    Filed 03/05/19     Page 1 of 2




     ORDERED in the Southern District of Florida on March 4, 2019.




                                                               Robert A. Mark, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________

                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

  In re:
                                                                     Case No.: 18-14149-RAM
  DEMERX, INC.,
                                                                     Chapter 11
        Debtor.
  _____________________________/

                   ORDER GRANTING DEBTOR’S MOTION FOR
           CRAMDOWN IN CONNECTION WITH PREPETITION SHAREHOLDERS

           THIS MATTER came before the Court on February 26, 2019 at 10:00 a.m. upon Motion

  for Cramdown in Connection with Prepetition Shareholders [ECF 249] by Debtor DemeRx, Inc.

  (the “Motion”). The Court, having reviewed the Motion, having heard argument from counsel,

  finding that notice upon prepetition shareholders and interested parties was sufficient, and there

  being good and sufficient cause, it is

           ORDERED as follows:

           1.    For the reasons set forth on the record, and pursuant to 11 U.S.C. § 1129(b), the

  Motion is granted.
                 Case 18-14149-RAM                Doc 271        Filed 03/05/19         Page 2 of 2




                                                         ###

Submitted by:
Geoffrey S. Aaronson, Esq.
Florida Bar No. 349623
Samuel J. Capuano, Esq.
Florida Bar No. 90946
Aaronson Schantz Beiley P.A.
One Biscayne Tower
2 S. Biscayne Blvd., 34th Floor
Miami, Florida 33131
Telephone: 786-594-3000
Telefax: 305-424-9336
gaaronson@aspalaw.com
scapuano@aspalaw.com
Attorneys for Debtor

Mr. Aaronson is directed to serve a copy of this Order upon all interested parties and file a certificate of service.




                                                            2
